818 F.2d 867
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Earl Lee SULLIVAN, Petitioner-Appellant,v.Theodore KOEHLER, Respondent-Appellee.
No. 86-1779.
United States Court of Appeals, Sixth Circuit.
May 21, 1987.

Before KEITH and NORRIS, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
This pro so appellant appeals from an order of the district court which dismissed his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. Sec. 2254.  He also moves for the appointment of counsel and for leave to proceed on the record.  Upon examination of the record and appellant's brief, this panel agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
For the reasons stated in the district court's order denying the application for a writ of habeas corpus, the motion for appointment of counsel is hereby denied and the final order entered July 30, 1986, is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.  Furthermore, petitioner's motion to proceed on the record is denied as moot.